Citation Nr: 0943342	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  09-32 611	)	DATE
	)
	)


THE ISSUE

Whether an August 2008 decision of the Board of Veterans' 
Appeals denying a claim for Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 should be revised 
or reversed due to clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from October 1942 to January 1946.  He died in 
October 2006.  The appellant, the moving party, is his 
surviving spouse.  

The appellant is requesting revision or reversal of an August 
2008 decision of the Board of Veterans' Appeals (Board) on 
the grounds of CUE, to the extent the Board denied her claim 
for DIC under § 1318.

In a separate decision the Board adjudicated the appellant's 
additional claim for service connection for the cause of the 
Veteran's death.

This case has been advanced on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

The Board's August 2008 decision denying the appellant's 
§ 1318 DIC claim was adequately supported by the evidence 
then of record and was not undebatably erroneous.  The record 
does not indicate the correct facts, as they were known 
at the time, were not before the Board or that the Board 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error.




CONCLUSION OF LAW

The Board's August 2008 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2009), eliminated 
the requirement of having to submit a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to a claim, and expanded VA's 
duty to notify a claimant of the type of information and 
evidence required to support the claim, including insofar as 
apprising the claimant of the evidence he or she is 
responsible for providing versus the evidence VA will obtain 
for him or her.

The VCAA does not apply to CUE claims, however, irrespective 
of whether the Board or the local regional office (RO) issued 
the decision in question.  See Parker v. Principi, 15 Vet. 
App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-
179 (2001).  See also 38 C.F.R. § 20.1411 (2009) (obligations 
imposed by other statutes listed are not applicable to 
motions to revise or reverse Board decisions).



II.  Whether the Board's August 2008 Decision Contains CUE in 
Denying the Appellant's Claim for § 1318 DIC

A decision of the Board is final, unless timely appealed, the 
Chairman orders reconsideration of the decision, or some 
other exception to finality applies.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).  
One of these exceptions is if it is determined by collateral 
attack that the decision involved CUE.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2002).  Motions for review of 
prior Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-20.1411 (2009).

If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that, when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The "benefit of the doubt" rule of 38 U.S.C.A. 
§ 5107(b) [and the implementing regulation, 38 C.F.R. 
§ 3.102] does not apply to a motion to revise a Board 
decision due to CUE.  
38 C.F.R. § 20.1411(a).  



To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include 
a change in medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, VA's failure to 
fulfill the duty to assist, a disagreement as to how the 
facts were weighed or evaluated, or a change in the 
interpretation of a statute or regulation that was previously 
correctly applied.  38 C.F.R. § 20.1403(d).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  A request for revision of a Board 
decision based on CUE may be instituted by the Board on its 
own motion or upon request of the claimant.  38 U.S.C.A. § 
7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the 
name of the Veteran; the name of the moving party if other 
than the Veteran; the applicable VA file number; and the date 
of the Board decision to which the motion relates.  Motions 
that fail to comply with these requirements shall be 
dismissed without prejudice.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice as to 
refilling.  38 C.F.R. § 20.1404(b).  See also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), 
cert. denied, 121 S.Ct. 1605 (2001) (invalidating the 
provision of 38 C.F.R. § 20.1404(b) that required that a 
motion be denied if the pleading requirements of that section 
were not met).

A claim requesting review for CUE may be filed at any time 
after the underlying decision is made.  38 U.S.C.A. § 
7111(d); 38 C.F.R. § 20.1404(c).  Pursuant to an opinion of 
VA's General Counsel, VAOPGCPREC 1-98, the Board's authority 
applies to any claim pending on or filed after the date of 
enactment of 38 U.S.C.A. § 7111 on November 21, 1997.  See 38 
C.F.R. § 20.1400.  In this regard, the Board clearly has 
authority to decide the appellant's CUE claim, received in 
August 2009.

In other cases prior to promulgation of this regulation, the 
U.S. Court of Appeals for Veterans Claims (Court) has defined 
CUE in essentially the same fashion - as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  
The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The error 
must be one that would have manifestly changed the outcome at 
the time that it was made.  Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or of 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds cannot 
differ, that the results would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.



When a rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
cannot be the subject of a claim of CUE.  Rather, in such a 
case, the claimant "must proceed before the Board and urge 
that there was clear and unmistakable error" in the Board's 
decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000).  See also 38 C.F.R. § 20.1104.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of non-service-connected causes, if the 
Veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the Veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).



"Entitled to receive" means that, at the time of death, the 
Veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:  
(1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. 5314 to offset an indebtedness of 
the Veteran; (3) the Veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision on a claim 
filed during the Veteran's lifetime concerning the issues of 
service connection, disability evaluation, or effective date; 
(4) the Veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the Veteran's whereabouts 
was unknown, but the Veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C.A 5308 but determines that benefits were payable 
under 38 U.S.C.A. 5309.  38 C.F.R. § 3.22.

In this particular case at hand, the Veteran had received 
compensation at the 100 percent rate for a gunshot wound with 
FCC of the left humerus, clavicle, and scapula, and loss of 
the head and neck of the left humerus, from January to 
September 1946, i.e., less than one year.  The disability was 
rated as 70-percent disabling as of September 1946, and 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was granted by the RO in July 2003, effective October 15, 
2002.  

The Board previously determined in the August 2008 decision 
in question that the appellant did not meet the basic 
threshold criteria for establishing her entitlement to 
benefits under 38 U.S.C.A. § 1318.  The Board determined she 
is not entitled to DIC under 38 U.S.C.A. § 1318 because the 
Veteran was not service connected for a disability rated as 
100-percent disabling for at least 10 years prior to his 
death.  


The Board reasoned that, at the time of his death, the 
Veteran was not in receipt of, or even entitled to receive, 
compensation for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.  His TDIU, akin 
to a total, i.e., 100 percent rating, had only been in effect 
since October 15, 2002, so only for about 4 years when he 
died in October 2006.  The Board added that further grounds 
for § 1318 entitlement were precluded because he admittedly 
was not a former prisoner of war (POW); also, the 5-year rule 
of § 1318 does not apply because he was discharged from 
service in January 1946; and finally, there was no allegation 
of CUE regarding any rating decision as to his service-
connected disabilities.

The appellant essentially asserts that, under the provisions 
of 38 C.F.R. § 3.22, which promulgates 38 U.S.C.A. § 1318, 
the Veteran's service-connected gunshot wound disability 
should have warranted a 100 percent rating for a continuous 
period of over 10 years prior to his death in October 2006.  
Specifically, she contends that VA should have awarded a 100 
percent rating dating back to his much earlier 
hernia operation.  As already explained, he was granted a 
TDIU effective October 15, 2002, so only about four years 
prior to his death in October 2006.

The Appellant's August 2009 correspondence meets the filing 
and pleading requirement of 38 C.F.R. § 1404(a).  But the 
Board finds no CUE in the August 2008 decision because the 
Appellant has failed to demonstrate any error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  

There is no basis for finding that the Board's August 2008 
decision was not reasonably supported by the evidence of 
record.  38 C.F.R. § 20.1403(a).  A review of the record 
reveals that the Veteran underwent a right inguinal hernia 
operation at the Memphis, Tennessee, VA Medical Center (VAMC) 
back in February 1991.  


Subsequently, a March 1991 rating decision by the RO reviewed 
the hospital treatment records for that operation, but 
nonetheless denied an increase in compensation beyond his 
then 70-percent rating for service-connected gunshot wound 
residuals of the left shoulder.  Proper notification of that 
decision was sent to the Veteran in May 1991.  He failed to 
respond with a timely appeal or CUE allegation.  
38 C.F.R. §§ 3.105(a), 20.200, 20.201, 20.202, 20.300, 
20.302, etc.  The appellant nonetheless believes the Board, 
in retrospect, should have awarded him a total disability 
rating for the service-connected left shoulder gunshot wound 
residuals, dating back to that February 1991 hernia 
operation.  Keep in mind, however, that DIC claims, as here, 
filed on or after January 21, 2000, are not subject to this 
type of "hypothetical" entitlement analysis.  See Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).

The Board's August 2008 findings of fact and discussion of 
the evidence are consistent with the conclusion reached.  At 
the time of that decision, based upon the evidence available 
at the time, the Board correctly concluded that the Veteran 
had not established service-connected disabilities rated as 
totally disabling for at least ten years immediately 
preceding his death.  Thus, there was no evidence at that 
time that established he met any of the criteria that would 
allow the appellant, as his surviving spouse, to receive § 
1318 DIC benefits.  Even considering the exceptions under 
38 C.F.R. § 3.22, there is no ground to allow § 1318 
benefits.  To emphasize, the Veteran failed to make any CUE 
allegation concerning the March 1991 rating decision during 
his lifetime.  Only since his death has the appellant made 
this allegation.

Consequently, it is apparent the Board properly considered 
all the pertinent evidence before it in August 2008.  The 
correct facts, as they were known at the time, were before 
the Board and were considered.  38 C.F.R. § 20.1403(a); 
Luallen v. Brown, 8 Vet. App. at 95.  Thus, no clear and 
unmistakable error of fact is shown in the Board's August 
2008 decision.  Id.

The evidence also does not show that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  In making this 
determination, the Board considers the law in effect at the 
time of the August 2008 decision.  38 C.F.R. § 20.1403(b)(1); 
Russel, 3 Vet. App. at 313-14.  

The appellant's CUE claim is entirely predicated on the 
notion that the Veteran was "hypothetically" entitled to 
TDIU benefits since the hernia operation, although the 
Veteran himself failed to file a TDIU claim until October 
2002.  She asserts that he was a self-employed farmer and 
"fulfill[ed] total disability" requirements since his 
hernia operation.  See her August 2009 CUE motion.  But as 
explained, the state of the law at the time of the Board's 
August 2008 decision expressly prohibited claims for 
"hypothetical" entitlement and, indeed, this continues to 
be the case.

38 C.F.R. § 3.22, as amended in January 2000, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  In Hix v. Gober, 225 F.3d 1377 
(Fed. Cir. 2000), the Federal Circuit held that, for the 
purpose of determining whether a survivor is entitled to 
"enhanced" DIC benefits under a different statute, 38 
U.S.C.A. § 1311(a)(2) (West 2002) (Veteran required to have 
been rated totally disabled for a continuous period of eight 
years prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."  However, 
in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22 and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical Veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 38 
U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit 
remanded the case and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22, 
pending the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased Veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the Veteran's life or the claim had 
been denied and was not subject to reopening:  
"hypothetical entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  In Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005), the Court determined that 
the theory of hypothetical entitlement should be applied only 
on a limited basis, i.e., only to claims pending on the date 
of the change of 38 C.F.R. § 3.22, January 21, 2000.  Prior 
to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  



In this case, there was no claim pending for DIC benefits 
claimed under the provisions of 38 U.S.C.A. § 1318 on January 
21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  The state of the law at the time 
of the Board's August 2008 decision (and still effective) is 
such that claims for DIC benefits under 38 U.S.C.A. § 1318 
must be adjudicated with specific regard given to decisions 
made during the Veteran's lifetime, and without consideration 
of hypothetical entitlement for benefits raised for the first 
time after a Veteran's death.  
So the Board's August 2008 decision was prohibited from 
considering the Veteran's hypothetical entitlement to a TDIU 
following the hernia operation in 1991.  The same applies to 
the appellant's vague reference to the consequences of a 
gall bladder operation in the 1980s as also giving rise to 
total disability.  Finally, the Board's August 2008 denial 
even specifically cited Rodriguez as barring hypothetical 
entitlement analysis.

For these reasons and bases, the Board finds that the 
appellant, as the moving party, has not demonstrated grounds 
for revision or reversal of the Board's August 2008 decision 
on the basis of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1400-1411.  There being no other allegations of fact or 
law, her motion is denied.


ORDER

The motion for revision or reversal of the Board's August 
2008 decision denying a claim for § 1318 DIC benefits, is 
denied.



                       
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



